EXHIBIT 10.25

 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into effective as of
February 22, 2013, by and among FROZEN FOOD GIFT GROUP, INC., a Delaware
corporation (“FROZ”), MIAMI ICE MACHINE COMPANY, INC., a corporation organized
under the laws of Florida (the "Company"), and the shareholders of the Company
(collectively, the "Sellers"). Capitalized terms used herein, but not otherwise
defined herein, are defined in ARTICLE I.
 
R E C I T A L S:
 
WHEREAS, the Sellers own 100 shares of common stock, par value $5.00, of the
Company (collectively, the “Company Stock”), which represents 100% of the issued
and outstanding capital stock of the Company; and
 
WHEREAS, upon the terms and subject to the conditions of this Agreement, FROZ
desires to purchase from the Sellers, and the Sellers desire to sell to FROZ,
all of the Company Stock.

NOW, THEREFORE, in consideration of the premises and of the representations,
warranties, covenants and agreements set forth in this Agreement, and subject to
and on the terms and conditions set forth in this Agreement, the parties hereto
agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definition of Certain Terms. The terms defined in this ARTICLE I shall have
the respective meanings indicated below for all purposes of this Agreement (each
such meaning to be equally applicable to the singular and the plural forms of
the respective terms so defined).
 
“Affiliate” means with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person.
 
“Acquisition Proposal” means any inquiry or proposal regarding any merger, sale
of assets, sale of Equity Securities or similar transactions involving the other
than pursuant to this Agreement.
 
“Assets” means all real, personal and mixed assets, both tangible and
intangible, of every kind, nature and description which are owned or leased by
the Company or used or held for use by the Company in connection with the
Business.
 
"Business" means the operation of leasing of ice machines and related products
and services with offices in the Miami, Florida region.
 
“business day” means any day other than Saturday, Sunday or any other day on
which banks in the City of New York are required or permitted to close.
 
 
1

--------------------------------------------------------------------------------

 
 
“Closing Date” shall be the date upon which the Closing occurs.
 
"Company Stock" means the common stock, par value $5.00.
 
“Consent” means any consent, approval, clearance, compliance, exemption,
authorization, order, filing, registration or qualification of or with any
Person.
 
“Contract” means any agreement, contract, commitment, instrument, undertaking,
lease, note, mortgage, indenture, license or arrangement, whether written or
oral.
 
“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.
 
“Covered Loss” means any and all losses, Liabilities, claims, fines,
deficiencies, damages, obligations, payments (including those arising out of any
settlement, judgment or compromise relating to any Legal Proceeding), costs and
expenses (including interest and penalties with respect thereto and reasonable
attorneys’ and accountants’ fees and any other reasonable out-of-pocket expenses
incurred in investigating, preparing, defending, avoiding or settling any Legal
Proceeding), including any of the foregoing arising under, out of or in
connection with any Legal Proceeding, Governmental Order or award of any
arbitrator of any kind or any Law, Contract, commitment or undertaking.
Notwithstanding anything in the foregoing to the contrary, in no event shall
Covered Losses include any punitive damages, any special and/or consequential
damages or any other money damages that are not measured by and limited to the
indemnified party’s actual damages resulting from such breaches.
 
“Equity Security” has the meaning ascribed to such term in Rule 405 promulgated
under the Securities Act as in effect on the date hereof and, in any event,
shall also include (i) any capital stock of a corporation, any partnership
interest, any limited liability company interest and any other equity interest,
(ii) any security or right convertible into, exchangeable for, or evidencing the
right to subscribe for any such stock, equity interest or security referred to
in clause (i), (iii) any stock appreciation right, contingent value right or
similar security or right that is derivative of any such stock, equity interest
or security referred to in clause (i) or (ii), and (iv) any contract to grant,
issue, award, convey or sell any of the foregoing.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governmental Entity” means any foreign or domestic, federal, state, provincial,
local, municipal or other governmental judicial, arbitral, legislative,
executive or regulatory department, division, commission, administration, board,
bureau, agency, court, tribunal, instrumentality or other body (whether
temporary, preliminary or permanent), including, without limitation, all
self-regulatory organizations.
 
 
2

--------------------------------------------------------------------------------

 
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
declaration, stipulation, determination, request or award entered by or with any
Governmental Entity.
 
“Indebtedness” means, with respect to any Person, (i) all indebtedness of such
Person, whether or not contingent, for borrowed money, (ii) all obligations for
cash overdrafts, (iii) all obligations of such Person for the deferred purchase
price of property or services, (iv) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (v) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (vi) all obligations,
contingent or otherwise, of such Person under acceptance, letter of credit or
similar facilities, (vii) all obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any capital stock of such Person
or any warrants, rights or options to acquire such capital stock, valued, in the
case of redeemable preferred stock, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, and (viii)
all Indebtedness of others referred to in clauses (i) through (vii) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness.
 
“Knowledge” when used with respect to the Company means the actual knowledge of
Jeffrey A. Saltzman.
 
“Legal Proceeding” means any judicial, administrative or arbitration actions,
suits, proceedings (public, private, civil or criminal), claims, complaints,
disputes, investigations, actions or governmental proceedings.
 
“Liabilities” means any debt, liability or obligation, whether known or unknown,
asserted or un-asserted, determined or determinable, absolute or contingent,
accrued or unaccrued and whether due or to become due.
 
“Lien” means any mortgage, pledge, deed of trust, lien (including, without
limitation, environmental and tax liens), charge, adverse claim, security
interest, title defect, encumbrance, charge or other similar restriction, lease,
sublease, option, easement, encroachment or other adverse claim of any kind,
including without limitation any restriction on the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership or
encumbrance, other than as a result of U.S. securities Laws.
 
“Material Adverse Effect” means any event, circumstance, change or effect that,
individually or in the aggregate with all other events, circumstances, changes
and effects, is materially adverse to the Business, Assets, Liabilities,
financial condition, prospects or results of operations of a party and its
subsidiaries taken as a whole; provided, however, that that the foregoing shall
not include any event, circumstance, change or effect resulting from (A) any
change in law, rule or regulation (other than changes which would prohibit FROZ
from owning or operating the Company after the Closing) or GAAP or
interpretations thereof, (B) changes in general economic conditions that do not
have a materially disproportionate effect (relative to other industry
participants) on such party and its subsidiaries, (C) general changes in the
securities industry, except those events, circumstances, changes or effects that
adversely affect such party and its subsidiaries to a materially greater extent
than they affect other entities operating in the securities industry or (D) the
public announcement of the transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
“Organizational Documents” with respect to any corporation, means its articles
or certificate of incorporation, by-laws, memorandum and articles of association
(or equivalents) and with respect to any other type of entity, its
organizational documents including limited liability company agreements and
partnership agreements.
 
"Parties" means the Company and Sellers, on the one hand, and FROZ, on the other
hand.
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced,
and for which assessments or other charges are not yet due and payable or are
due but not delinquent or due but being contested in good faith by appropriate
proceedings: (i) statutory liens for Taxes, assessments or other governmental
charges not yet due and payable, (ii) material men’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens imposed by Law arising
in the ordinary course of business securing obligations that are not overdue for
a period of more than thirty (30) days, (iii) pledges or deposits made in
connection with, or to secure payment of, utilities or similar services,
workers’ compensation, or similar legislation or to secure public or statutory
obligations, (iv) purchase money liens and liens securing rental payments under
capital lease arrangements, and (v) other Liens arising in the ordinary course
of business and not incurred in connection with the borrowing of money.
 
“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Entity or other entity.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” with respect to any Person (other than a natural Person), means any
other Person of which (i) the first mentioned Person or any subsidiary thereof
is a general partner, (ii) voting power to elect a majority of the board of
directors or others performing similar functions with respect to such other
Person is held by the first mentioned Person and/or by any one or more of its
subsidiaries, or (iii) at least 50% of the equity interests of such other Person
is, directly or indirectly, owned or controlled by such first mentioned Person
and/or by any one or more of its subsidiaries.
 
“Tax Return” means all returns, information returns, estimates, declarations,
statements, certifications, forms, reports or other information (together with
all schedules and other information included therewith) required to be supplied
to any Taxing Authority relating to Taxes.
 
 
4

--------------------------------------------------------------------------------

 
 
“Taxes” means (i) all foreign, U.S. federal, state or local taxes, fees,
assessments, levies or other charges whatsoever, including, without limitation,
all income, gross receipts, minimum, alternative minimum, franchise,
withholding, unemployment insurance, social security, sales, use, excise, real
and personal property, municipal, capital, stamp, transfer, license, payroll,
service, occupation, ad valorem, net worth, disability, estimated, severance,
VAT and workers’ compensation taxes, or any liability for any of the foregoing
together with all interest, penalties and additions imposed by any Governmental
Entity responsible for the imposition of any Tax (foreign or domestic) (a
“Taxing Authority”) and (ii) liability for the payment of any amounts of the
type described in (i) as a result of being a party to any agreement or any
express or implied obligation to indemnify another Person.
 
“Transaction Documents” shall mean this Agreement and all other documents that
are connected and referenced in this agreement
 
“Transfer” shall mean any sale, assignment, pledge, hypothecation or other
disposition or encumbrance, either voluntarily or involuntarily and with or
without consideration.
 
VWAP – VWAP (Volume Weighted Average Price) is calculated by adding up the
dollars traded for every transaction (price multiplied by number of shares
traded) and then dividing by the total shares traded for the calculation period.
 
missing1

ARTICLE II
PURCHASE AND SALE; CLOSING

 
2.1 Purchase and Sale of Company Stock.
 
(a) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing (as defined below), Sellers shall sell, convey, transfer and deliver
to FROZ all of their right, title and interest in the Company Stock, and FROZ
will purchase the Company Stock from the Sellers free and clear of all Liens.
 
(b) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place via telecopy, facsimile, email delivery and/or
overnight delivery at a time and date to be specified by the Parties, which
shall be no later than February 22, 2013, or at such other time, date and
location as the Parties hereto agree (the “Closing Date”).
 
 
5

--------------------------------------------------------------------------------

 
 
(c) The Company shall arrange that all outstanding options, warrants,
convertible debt and other derivative securities of the Company that are not
exercised for or converted into Company Stock prior to the Closing shall be
cancelled as of the Closing without the payment of any consideration by the
Company. Other than as contemplated or permitted by this Agreement, without the
consent of FROZ, which consent may be withheld in FROZ's absolute discretion,
the Company will not issue any of its securities after the date hereof and prior
to the earlier of the date this Agreement is terminated and the Closing Date.
 
2.2 Purchase Price. Subject to the terms and conditions of this Agreement, at
the Closing, FROZ shall issue to the Sellers a total of $880,000 (Eight Hundred
Eighty Thousand Dollars) of restricted FROZ common stock, par value $.0001 per
share, as consideration for the Company Stock (the "Consideration") to be
allocated amongst the Sellers as set forth in Schedule 2.2 of the Agreement. For
the purpose of this Agreement, each share of FROZ restricted common stock is to
be valued at $0.05 per share, Notwithstanding the foregoing, at any time during
the period of two years from the closing date, if the average closing price of
FROZ common stock as listed on the OTCBB falls lower than twenty percent (20%)
than the share valuation of $0.05 at the Closing, for at least twenty
consecutive days then FROZ shall promptly issue to the Sellers that number of
additional shares such that Sellers receive a total amount of shares (including
those issued at Closing) that equal the purchase price. By example, if the share
price VWAP for twenty consecutive days is $0.04, the Company must issue to the
seller an additional share amount which will bring them whole on the purchase
price of this agreement, which in this example would be an additional 4,609,100
shares.
 
Within ninety days (90) of the closing of this agreement, the Purchaser has the
option to convert the common restricted shares issued to the Sellers, into a
preferred class of shares, only with the consent of the Sellers. The Sellers can
also demand of the Purchasers to have their shares converted to a preferred
class, provided that the Sellers can only demand the preferred class will have
the same monetary value and voting rights as the common shares at the time of
the conversion, Upon conversion of restricted common shares to preferred shares,
the Sellers will forfeit their restricted common shares back to the treasury.
 
Within ninety days (90) of the closing of this agreement, the Purchaser has the
option to convert the common restricted shares issued to the Sellers, into
warrants, only with the consent of the Sellers. Upon conversion of restricted
common shares to warrants, the Sellers will forfeit their restricted common
shares back to the treasury.
 
An additional earn out of $280,000 (two hundred eighty thousand dollars) can be
achieved by the Sellers, if for either the year ending 2013 or the year 2014,
the annual revenues of the Business in the South Florida territory (defined as
Dade, Broward, Palm Beach, Martin, Monroe, Collier and Lee counties, and the
Caribbean islands excluding any Central American or South American sovereign
nations), exceeds $1,000,000 (one million) in revenue. The $1,000,000 in revenue
must be confirmed by the audit for year ending in either 2013 or 2014, and if
confirmed, payable by May 1, 2014 or 2015 respectively, in restricted common
stock, preferred class of stock, or warrants under the same terms as in this
section.
 
2.3 Deliveries by FROZ. At the Closing, FROZ shall deliver to Sellers the
following:
 
 
6

--------------------------------------------------------------------------------

 
 
(a) The certificate to be delivered pursuant to Section 6.3(c);
 
(b) Common stock certificates of FROZ representing the Consideration allocated
amongst the Sellers in the amounts set forth in Schedule 2.2 of the Agreement;
 
(c) An incumbency and authority certificate from the duly appointed secretary of
FROZ in such form as shall be reasonably satisfactory to Sellers;
 
(d) A written certification acknowledging receipt by FROZ of (i) the Company
Stock certificates; (ii) a share transfer form duly executed by the Sellers
transferring the Company Stock to FROZ; and (iii) the original Company Share
Register; and
 
(e) Such other documents and instruments necessary to consummate the
transactions contemplated by this Agreement upon the terms and conditions set
forth in this Agreement, all of which, together with the documents and
instruments referred to above, shall be in form and substance reasonably
satisfactory to Sellers.
 
(f) Employment agreements mutually agreed upon by Jeffrey Saltzman, Steven
Saltzman and the Company.
 
2.4 Deliveries by Sellers and the Company. At the Closing, Sellers shall deliver
to FROZ the following:
 
(a) The certificate to be delivered pursuant to Section 6.2(c);
 
(b) Current and complete copies of all minute books, register of shareholders
(or similar registries), register of directors, register of charges and
corporate (or similar) records and seals of the Company;
 
(c) A share transfer form duly executed by the Sellers transferring all of the
Company Stock to FROZ, together with all the outstanding share certificates of
the Company;
 
(d) A receipt acknowledging payment of the Consideration in full satisfaction of
FROZ’ obligations under Section 2.2 (but subject to any further obligations
contained in this Agreement);
 
(e) The original, current and complete Company Share Register, with FROZ' name
entered thereon as the sole shareholder of the Company;
 
(f) The general release and discharge in favor of the Company referred to in
Section 5.9;
 
(g) Evidence of approval by any Government Entity necessary for the purchase of
the Company Stock contemplated by this Agreement;
 
 
7

--------------------------------------------------------------------------------

 
 
(h) Confirmation that the registered agent for the Company has advised the
Company’s registered agent to take instructions from FROZ on a going forward
basis after the Closing;
 
(i) Written resignations of Jeffrey Saltzman and Daniel Kaplan as directors of
the Company;
 
(j) An incumbency and authority certificate from the duly appointed secretary of
the Company in such form as shall be reasonably satisfactory to FROZ; and
 
(k) Such other documents and instruments necessary to consummate the
transactions contemplated by this Agreement upon the terms and conditions set
forth in this Agreement, all of which, together with the documents and
instruments referred to above, shall be in form and substance reasonably
satisfactory to FROZ.
 
2.5 Further Assurances; Post-Closing Cooperation. Subject to the terms and
conditions of this Agreement, at any time or from time to time after the
Closing, each of the Parties shall execute and deliver such other documents and
instruments, provide such materials and information and take such other actions
as may reasonably be necessary, proper or advisable, to the extent permitted by
Law, to fulfill its obligations under this Agreement and the other Transaction
Documents to which it is a Party.
 
2.6 Lock-Up. Each of the Sellers agrees that such Seller shall not, directly or
indirectly, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option
right or warrant to purchase, lend or otherwise transfer or dispose of, directly
or indirectly, any of the Consideration received by such Seller (the "Restricted
Shares"), and/ or (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of any of the Restricted Shares, except as set forth below:
 
(A)   
17,600,000 shares of FROZ Common Stock constituting the Consideration to be
issued at Closing shall not be subject to the foregoing transfer restrictions on
the six (6) month anniversary of the Closing Date; and

 
(B)   
The remaining 0 shares of FROZ Common Stock shall not be subject to the
foregoing transfer restrictions on the first anniversary of the Closing Date.

 
The Restricted Shares shall bear appropriate legends reflecting the foregoing
restrictions.
 
2.7 Notice of Sale. Each Seller hereby agrees to provide FROZ with at least ten
(10) days’ notice prior to the sale by such Seller of any FROZ Common Stock
received pursuant to this Agreement.
 
2.8 Tradability – If during the term of this agreement, FROZ ceases trading in
all capacities on any tradable index, and The Sellers have a complete inability
to deposit and sell the shares, the Sellers grant FROZ a cure period of ninety
(90) days to reasonably facilitate the resumption of trading of the Company’s
common stock. In the event FROZ is unable to resume trading during the cure
period, the Sellers shall have the right to foreclose on their form UCC-1.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Subject to the exceptions set forth in the Schedules to this Agreement, Sellers,
jointly and severally, represent and warrant to FROZ that:
 
3.1 Company/Corporate Matters.
 
(a) Organization. The Company is duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of organization, has all
requisite power and authority to own or lease and operate its properties and
assets and to carry on its business as presently conducted, and is duly
qualified or licensed to do business and is in good standing in each
jurisdiction where the ownership, lease or operation of its assets or properties
or conduct of its business requires such qualification or license. Each of the
Sellers (if not a natural person) is duly formed, validly existing and in good
standing under the laws of its jurisdiction of organization. The Company has no
Subsidiaries.
 
(b) Organizational Documents. The Company has furnished to FROZ a complete and
correct copy of the Organizational Documents of the Company as currently in
effect. All such Organizational Documents are in full force and effect and no
other organizational documents are applicable to, or binding upon, the Company.
Sellers have made available to FROZ complete and correct copies of the minutes
of the meetings or written consents of the shareholders, members, partners (or
other equity holders) and the board of directors (or similar bodies) and any
committee thereof of the Company.
 
(c) Company Shares. There are one hundred (100) shares of Company common stock
outstanding and these constitute all outstanding Equity Securities of the
Company and have been duly authorized and are validly issued. There are no other
Equity Securities of the Company authorized or outstanding. The transactions
contemplated by this Agreement are not subject to any preemptive right, right of
first refusal or other similar right or restriction. Each Seller is the record
and beneficial owner of, and has good and valid title to, his, her or its
respective number of Company Shares as set forth in Schedule 3.1(c) of the
Agreement, free and clear of any Liens. Upon Closing, FROZ will acquire good and
valid title to his, her or its Shares, free and clear of any Liens.
 
(d) Company Subsidiaries. The Company has no Subsidiaries.
 
(e) Agreements with Respect to Equity Securities of the Company. Other than the
Organizational Documents and the Organization Documents of the Company, there
are no, and the Company is not bound by or subject to any, (i) preemptive or
other outstanding rights, subscriptions, options, warrants, conversion, put,
call, exchange or other rights, agreements, commitments, arrangements or
understandings of any kind pursuant to which the , contingently or otherwise, is
or may become obligated to offer, issue, sell, purchase, return or redeem, or
cause to be offered, issued, sold, purchased, returned or redeemed, any Equity
Securities of the Company; (ii) shareholder agreements, voting trusts, proxies
or other agreements or understandings to which the Company is a party or to
which the Company is bound relating to the holding, voting, sale, purchase,
redemption or other acquisition of Equity Securities of the Company; or (iii)
agreements, commitments, arrangements, understandings or other obligations to
declare, make or pay any dividends or distributions, whether current or
accumulated, or due or payable, on any Equity Securities of the Company. Except
for this Agreement and any Organizational Document of the Company, the Company
neither is, or is obligated to become, a party to any Contract for the sale of
or is otherwise obligated to sell, transfer or otherwise dispose of any Equity
Securities of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(f) No Equity Interests or Other Outstanding Investment Obligations. The Company
does not own, directly or indirectly, beneficially or of record, any Equity
Securities or interests in any other Person. The Company is not a party to any
shareholder agreements, voting trusts or other agreements or understandings
relating to the voting, purchase, redemption or other acquisition of any Equity
Securities of any other Person. There are no outstanding obligations of the
Company to make any investment in or provide funds (whether in the form of a
loan, capital contribution or otherwise), and the Company currently has
outstanding no such investment or provision of funds, to any other Person. To
the Knowledge of Company, no Person is in default with respect to such Person’s
obligation to repay any loan to the Company.
 
(g) Consents. Except as set forth in Schedule 3.1(g) of this Agreement, no
Consent of or with any Governmental Entity or third Person (in respect of any
Contracts to which the Company is a party by which one or more of them is bound
or to which their Assets are subject) is required to be obtained, made or
effected by or with respect to Sellers or the Company in connection with the
execution and delivery of this Agreement by Sellers or the Company or the
performance of their obligations hereunder.
 
(h) Due Authorization. Each of the Sellers and the Company has full power and
authority to enter into this Agreement, to perform his, her or its obligations
hereunder and consummate the transactions contemplated hereby. The execution,
delivery and performance by each of the Sellers and the Company of this
Agreement and the consummation by each of the Sellers and the Company of the
transactions contemplated hereby have been duly authorized by all necessary
action of each of the Sellers and the Company. This Agreement has been duly
executed and delivered by each of the Sellers and the Company. Assuming the due
authorization, execution and delivery of this Agreement by FROZ, constitutes the
legal, valid and binding obligation of each of the Sellers and the Company,
enforceable against each of the Sellers and the Company in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws affecting the enforcement
of creditors’ rights generally or, as to enforceability, by general equitable
principles.
 
(i) No Conflicts. The execution and delivery of this Agreement by each of the
Sellers, the performance of each Seller's obligations hereunder and the
consummation of the transactions contemplated hereby will not (i) conflict with,
result in a breach or violation of or constitute (or with notice of lapse of
time or both constitute) a default under (A) the Organizational Documents of
such Seller or (B) subject to obtaining the consents referred to in Section
3.1(g), any Law, Governmental Order or Permit to which such Seller is a party or
by which such Seller or his, her or its respective properties or assets is
subject or bound, except for such breaches, violations or defaults which would
not, individually or in the aggregate, reasonably be expected to prevent, delay
or impair the ability of that Seller to consummate the transactions contemplated
hereby; (ii) result in the creation of, or give any third party the right to
create, any Lien upon the assets of such Seller; (iii) terminate or modify, or
give any third party the right to terminate or modify, the provisions or terms
of any material contract to which such Seller is a party; or (iv) result in any
suspension, revocation, forfeiture or nonrenewal of any permit, license,
qual­ification, authorization or approval applicable to that Seller.
 
 
10

--------------------------------------------------------------------------------

 
 
3.2 Financial Information.
 
(a) The Company has provided to FROZ complete and correct copies of all
financial information concerning the Company, including, without limitation,
bank records listing all cash transactions and a schedule showing all income
received and expenses paid, accrued or payable since the date of the Company's
formation.
 
(b) The books of account and other similar financial books and records of the
Company have been maintained, in all material respects, in accordance with good
business practice in the industry in which they operate, are complete and
correct in all material respects and there have been no material transactions
that are required by either applicable regulatory requirements or by good
business practice in the industry in which they operate to be set forth therein
and which have not been so set forth. Copies of all such books and records have
been made available to FROZ.
 
3.3 Absence of Undisclosed Liabilities. Except for Liabilities disclosed in
Schedule 3.3 of the Agreement, the Company does not have any Liabilities.
 
3.4 No Dividends. The Company has not declared, set aside or paid any dividends
or distributions on, or made any other distributions in respect of, Equity
Securities.
 
3.5 Taxes.
 
(a) The Company (and any consolidated, combined, unitary or aggregate group for
Tax purposes of which the Company is or has been a member) has timely filed all
Tax Returns that are required to be filed by it and all such Tax Returns are
true and correct in all material respects.
 
(b) No Taxing Authority is now asserting or, to the Knowledge of the Company,
threatening to assert against the Company any deficiency or claim for additional
Taxes. There are no current audits of any Tax Return filed by the Company, and
the Company has not been notified by any Taxing Authority that any such audit is
contemplated or pending. No extension of time with respect to any date on which
a Tax Return was or is to be filed by the Company is in force. No waiver or
agreement by the Company is in force for the extension of time for the
assessment or payment of any Taxes.
 
(c) All Taxes which the Company has been required to collect or withhold have
been duly collected or withheld and, to the extent required when due, have been
or shall be duly and timely paid to the proper Taxing Authority (whether or not
shown to be due and payable on any Tax Return).
 
(d) The Company has no liability for any Taxes of any Person other than the
Company (i) under Treasury Regulation Section 1.1502-6 (or any similar provision
of state, local or foreign law), (ii) as a transferee or successor, (iii) by
contract or (iv) otherwise.
 
 
11

--------------------------------------------------------------------------------

 
 
(e) There are no Liens on any of the Assets of the Company that arose in
connection with any failure (or alleged failure) to pay any Taxes.
 
(f) The Company is not a party to, or otherwise bound by or subject to, any Tax
sharing, allocation or indemnification or similar agreement, provision or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments to any Person after the Closing Date.
 
(g) No claim has ever been made by a Taxing Authority in a jurisdiction where
the Company does not file Tax Returns that the Company, as the case may be, is
or may be subject to taxation by that jurisdiction. Schedule 3.5(g) of the
Agreement contains a list of all jurisdictions to which any Taxes are properly
payable by the Company.
 
3.6 Litigation. There are no Legal Proceedings pending or, to the Knowledge of
the Company, threatened against the Company.
 
3.7 Compliance with Laws; Permits.
 
(a) Since their respective dates of formation, the business of the has not been,
and is not being, conducted in violation of any applicable federal, state or
local law, statute, ordinance, rule, regulation, judgment, order, injunction,
decree, declaration, arbitration award, agency requirement, license or permit of
any Governmental Entity (collectively, “Laws”), other than such violations that,
individually or in the aggregate, would not have a Material Adverse Effect on
the Company. Neither the Company nor any of its assets or properties is subject
to any material Governmental Order. The Company has not received any notice from
any applicable Governmental Entity, and to the Knowledge of the Company, none is
threatened, alleging that the Company is violating or has violated, or is not
complying or has not complied with, any of the foregoing.
 
(b) The Company has all governmental permits, licenses, franchises,
certificates, variances, exemptions, exceptions, orders and other governmental
authorizations, consents, clearances and approvals necessary to operate its
properties and Assets and conduct its business as presently conducted
(“Permits”). All Permits are in full force and effect. Except as set forth in
Schedule 3.7 of the Agreement, there has occurred no material breach of or
default (with or without notice or lapse of time or both) under any Permit and
the Company has not received any notice, and there has been no action, suit or
proceeding filed, commenced or, to the Knowledge of the Company, threatened
alleging any such breach or default or otherwise seeking to revoke, terminate,
suspend or modify any Permit or to impose any fine, penalty or other sanctions.
The Company has filed all reports, notifications and filings with, and have paid
all regulatory fees to, the applicable Governmental Entity necessary to maintain
all of their Permits in full force and effect, except in each case for any
Permits the failure of which to be in full force and effect, individually or in
the aggregate, have not had or resulted and could not reasonably be expected to
have or result in a Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
3.8 Employee Benefits. Schedule 3.8 of the Agreement sets forth all benefit or
compensation plans, programs, practices (e.g., payroll practices), employment
agreements and other contracts, policies or arrangements covering current or
former employees of the Company (“Employees”) or with respect to which the
Company has any Liability for such Employees, including, but not limited to,
“employee benefit plans” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, deferred compensation,
severance, change in control, stock option, stock purchase, stock appreciation
rights, stock based, incentive and bonus plans (“Benefit Plan”).
 
3.9 Real Property. Except as set forth in Schedule 3.9 of the Agreement, the
Company neither owns nor leases any real property.
 
3.10 Tangible Personal Property. The Company represents and warrants that the
Company has good, valid and marketable title to or, in the case of leased
Assets, a valid, binding and enforceable leasehold interest in, all tangible
Assets owned by the Company free and clear of any Liens other than Permitted
Liens.

3.11 Intellectual Property. All material trademarks, trade names, copyrights,
Internet Domain names and applications therefor ("Intellectual Property") used
in the operation of the Business (other than packaged computer software that is
used materially in accordance with the licenses therefor) are owned by or
registered in the name of the Company and are listed in Schedule 3.11 of this
Agreement. To the Knowledge of the Company, there is no infringement or asserted
infringement by any Person of any Intellectual Property of another the effect of
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. No claim is pending by the Company against others to
the effect that the present or past operations of such Person infringes upon or
conflict with the rights of the Company to the Intellectual Property, and to the
Knowledge of the Company, no reasonable grounds for such action exist.
 
3.12 Contracts. Schedule 3.12 of the Agreement lists all contracts ("Contracts")
to which the Company is a party or by which the Company or any of its Assets is
bound or otherwise subject (other than Organizational Documents and Intellectual
Property agreements). Sellers have provided to FROZ complete and correct copies
of the Contracts. Each Contract is in full force and effect and valid, binding
and enforceable against the other parties thereto in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally or, as to enforceability, by general equity
principles. None of the Company or, to the Knowledge of the Company, any other
Person is in breach or violation of, or defaults under, any Contract. No event
has occurred which would, and the consummation of the transactions contemplated
hereby will not, result in a breach of or default under, require any consent or
other action by any Person under, or give rise to any penalty or right of
termination, cancellation or acceleration of any right or obligation of the
Company or to a loss of any benefit to which the Company is entitled under (in
each case, with or without notice or lapse of time, or both) any Contract.
 
3.13 Affiliate Transactions. Other than as set forth in Schedule 3.13 of the
Agreement, there are no transactions or agreements between the Company, on the
one hand, and any Affiliate or partner, employee, officer or director of the
Company, on the other, that require the fulfillment of any obligations,
Liabilities or payments by the Company on or after the Closing Date.
 
 
13

--------------------------------------------------------------------------------

 
 
3.14 Brokers, Finders. No investment banker, broker, finder or similar
intermediary that has been retained by, or is authorized to act on behalf of,
any Seller or the Company is entitled to any fee, commission, or other
compensation or expense reimbursement in connection with the transactions
contemplated by this Agreement.
 
3.15 N/A
 
3.16 Disclosure. No representation or warranty contained in this Agreement
contains any untrue statement of a material fact or omits a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which such statements were made. No
information contained in the exhibits or materials listed in the Schedules to
this Agreement or otherwise furnished to FROZ pursuant to this Agreement
contains any untrue statement of a material fact or omits a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which such statements were made.
 
3.17 Accredited Investor; Investment Intent. Daniel Kaplan, a Seller hereunder,
is an "accredited investor" as defined in Section 501 of Regulation D under the
Securities Act, and Jeffrey A. Saltzman, the other Seller hereunder, is not such
an “accredited investor”. Each of the Sellers is acquiring the Consideration for
his own account, for the purpose of investment only. Sellers are acquiring the
Consideration not with a view to, or for sale in connection with, any
distribution thereof in violation of applicable securities Laws. Sellers have
not, directly or indirectly, offered the Consideration to anyone or solicited
any offer to buy the Consideration from anyone, so as to bring such offer and
sale of the Consideration by the Sellers within the registration requirements of
the Securities Act. Sellers agree and acknowledge that (i) the Consideration is
not registered under any federal or state securities laws, (ii) certificates
evidencing such shares shall bear appropriate restrictive legends, (iii) such
shares must be held indefinitely unless and until they are subsequently
registered or an exemption from registration becomes available and (iv) FROZ
shall have the right to direct the transfer agent of its common stock to place a
stop transfer order against such certificates. Accordingly, each Seller will not
sell, convey, transfer or offer for sale any of the Consideration except in
compliance with the Securities Act, any applicable state securities Laws or
pursuant to any exemption therefrom. Sellers have been furnished with, or have
been provided access to, all reports that FROZ has filed with the U.S.
Securities and Exchange Commission, and anything else which the Sellers have
requested relating to the foregoing and have been afforded the opportunity to
obtain any additional information deemed necessary or advisable by Sellers
and/or their respective representatives to evaluate Sellers' acquisition of the
Consideration set forth herein. Each Seller believes that he, she or it has been
fully apprised of all facts and circumstances necessary to permit him or her to
make an informed decision about acquiring the Consideration, that he or she has
sufficient knowledge and experience in business and financial matters, that he
or she is capable of evaluating the merits and risks of an investment in the
Consideration, that he or she has the capacity to protect his or her own
interests in connection with the transactions contemplated hereby and
understands that he or she may be required to hold the Consideration for an
indefinite period and acknowledges that he or she can bear the loss of his or
her entire investment in the Consideration.
 
3.18 No Illegal or Improper Transactions. None of the Company or any officer,
director, employee, registered representative, agent or Affiliate of the Company
on behalf thereof has offered, paid or agreed to pay to any Person (including
any foreign official as defined in the United States Foreign Corrupt Practices
Act of 1977, as amended ("Foreign Official")), or solicited, received or agreed
to receive from any such Person, directly or indirectly, any money or anything
of value for the purpose or with the intent of (a) obtaining or maintaining
business for the Company, (b) facilitating the purchase or sale of any product
or service, or (c) avoiding the imposition of any fine or penalty, in each case
with respect to items (a), (b) and/or (c), in any manner which is in violation
of any applicable ordinance, regulation or Law. None of the Sellers is a Foreign
Official.
 
 
14

--------------------------------------------------------------------------------

 
 
3.19 Bank Accounts. Schedule 3.19 of the Agreement sets forth the name of each
bank or brokerage firm with which the Company has an account or safe deposit
box, vault, lock-box or other arrangement, the account number and description of
each account at each bank or brokerage firm and the names of all Persons
authorized to draw thereon or to have access thereto; and the names of all
Persons, if any, holding tax or other powers of attorney from the Company other
than in the ordinary course of business.

3.20 Employees. Schedule 3.20 of the Agreement sets forth (i) a true and
complete list of each Person who will be employed by the Company on the Closing
Date, (ii) any securities or insurance or any other licenses held by such
Persons in connection with their duties performed for the Company, (iii) each
jurisdiction in which each individual is so registered and (iv) the material
terms of his or her employment.
 
3.21 Restrictions on Business Activities. Except as disclosed in Schedule 3.21
of the Agreement, there is no agreement, commitment, judgment, injunction, order
or decree binding specifically upon the Company or its Assets or to which the
Company is a party which has or could reasonably be expected to have the effect
of prohibiting or impairing the business practices of the Company as currently
conducted or any acquisition of property by the Company that would otherwise be
permitted by applicable Law.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF FROZ
 
FROZ represents and warrants to Sellers as follows:
 
4.1 Corporate Matters.
 
(a) FROZ is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.
 
(b) FROZ has full power and authority to enter into this Agreement, to perform
its obligations hereunder and consummate the transactions contemplated hereby.
The execution, delivery and performance by FROZ of this Agreement and the
consummation by FROZ of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of FROZ, and this Agreement has
been duly executed and delivered by FROZ and, assuming the due authorization,
execution and delivery of this Agreement by the other parties hereto,
constitutes the valid and binding obligation of each of FROZ, enforceable
against FROZ in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally or, as to
enforceability, by general equitable principles.
 
 
15

--------------------------------------------------------------------------------

 
 
4.2 No Conflicts; Consents.
 
(a) The execution and delivery of this Agreement by FROZ does not, and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby will not (i) result in any violation of the
Organizational Documents of FROZ or (ii) subject to obtaining the Consents
referred to in Section 4.2(b), conflict with, breach or violate any Law,
Governmental Order or Permit to which FROZ is a party or by which it or its
properties or assets is subject or bound, except in the case of clause (ii) for
such breaches, violations or defaults which would not, individually or in the
aggregate, reasonably be expected to prevent, materially delay or materially
impair the ability of FROZ to consummate the transactions contemplated hereby.
 
(b) Except for any approvals required by FINRA or the OTCBB, no Consent of or
with any Governmental Entity or third party (in respect of any Contracts to
which FROZ or any of its Affiliates is a party or by which it or any of its
Affiliates is bound or to which its or any of its Affiliates’ assets are
subject) is required to be obtained, made or effected by or with respect to FROZ
in connection with the execution and delivery of this Agreement or the
performance of its obligations hereunder, except for such Consents the failure
of which to obtain would not, individually or in the aggregate, reasonably be
expected to prevent, materially delay or materially impair the ability of FROZ
to consummate the transactions contemplated hereby.
 
4.3 Litigation. There are no Legal Proceedings pending or, to the knowledge of
FROZ, threatened against FROZ, that question the validity of this Agreement or
that would reasonably be expected to prevent, materially delay or materially
impair the ability of to consummate the transactions contemplated hereby.
 
4.4 Brokers, Finders. FROZ has no Liability to pay any brokerage or finder’s
commission, fee or similar compensation in connection with the transactions
contemplated by this Agreement.
 
4.5 SEC Filings. The FROZ Common Stock is registered pursuant to Section 12(b)
of the Exchange Act. FROZ has timely filed all forms, reports and documents
required to be filed by FROZ with the SEC since the filing of FROZ’s annual
report on Form 10-K for the fiscal year ended December 31, 2011 (each such
filing, together with FROZ’ annual report on Form 10-K for the fiscal year ended
December 31, 2011, an “SEC Report”). Each SEC Report, as of its respective
filing date and, if subsequently amended, as of the respective filing date of
each subsequent amendment thereto: (a) was prepared in all material respects in
accordance with the requirements of the Securities Act or the Exchange Act, as
the case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Report; and (b) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The consolidated
financial statements of FROZ included in the SEC Reports (“FROZ Financial
Statements”) comply as to form in all material respects with all applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, and the FROZ Financial Statements have been prepared from and
in accordance with the books and records of FROZ and in accordance with GAAP
applied on a consistent basis during the periods covered, except as may be
indicated in the notes thereto, subject to normal year-end audit adjustments in
the case of all financial statements that are interim or unaudited financial
statements, and fairly present the financial condition of FROZ as of their
respective dates and the results of operations and cash flows of FROZ for the
periods covered thereby in accordance with GAAP in all material respects.
 
 
16

--------------------------------------------------------------------------------

 
 
4.6 Regulatory Matters. There are no regulatory proceedings against FROZ pending
or, to the knowledge of FROZ, threatened by the SEC, FINRA, the OTCBB or any
other governmental or self-regulatory agency, any adverse outcome of which would
reasonably be expected to prevent, materially delay or materially impair the
ability of FROZ to consummate the transactions contemplated hereby.
 
4.7 Compliance with Laws. Neither FROZ nor any of its respective assets or
properties is subject to any material Governmental Order that would be
reasonably likely to have a Material Adverse Effect on the Company following the
Closing.
 
ARTICLE V
COVENANTS
 
5.1 Conduct of the Company and the Subsidiaries.
 
(a) From the date hereof through the Closing, except as expressly provided in
this Agreement or as otherwise consented to in writing in advance by FROZ (such
consent not to be unreasonably withheld), Sellers shall cause the Company to
conduct their businesses only in the ordinary course of business consistent with
past practice and Sellers shall cause the Company to use all commercially
reasonable efforts to (i) preserve intact their respective material Assets,
current business organizations and material relationships with third parties,
(ii) make all filings, pay all fees and take all other actions necessary to
operate the Business, (iii) preserve, in all material respects, the goodwill and
relationships with customers, suppliers and others having significant business
dealings with such businesses, (iv) maintain in full force and effect until the
Closing substantially the same levels of coverage of insurance with respect to
the Assets, operations and activities of the Company as are in effect as of the
date of this Agreement, (v) comply in all material respects with all Laws
applicable to the Company, (vi) maintain in full force and effect, and comply
with, all of the material Permits, (vii) maintain its respective books and
records in accordance with past practice, (vii) upon the reasonable request of
FROZ, confer with FROZ concerning operational matters and (ix) otherwise report
periodically to FROZ, upon the reasonable request of FROZ, concerning the status
of the business, operations and finances of the Company.
 
(b) From the date hereof through the Closing, except as expressly provided in
this Agreement, described in Schedule 5.2(b) of the Agreement or consented to in
writing in advance by FROZ (such consent not to be unreasonably withheld),
Sellers shall cause the Company to not:
 
(i) amend or modify any of their Organizational Documents or corporate
structure, or the terms of any Equity Securities;
 
(ii) (A) issue or otherwise encumber any Equity Securities of the Company, (B)
declare or pay any dividends or distributions on, or make any other
distributions in respect of, any Equity Securities of the Company, or (C)
purchase, redeem or otherwise acquire or dispose of any Equity Securities of the
Company;
 
 
17

--------------------------------------------------------------------------------

 
 
(iii) incur any Indebtedness, make any investment in, or make any loan, advance
or capital contribution to, any Person or make any capital expenditure without
express written consent by FROZ;
 
(iv) (A) sell, lease or otherwise dispose of, or extend or exercise any option
to sell, lease or otherwise dispose of, any material Assets or (B) mortgage or
pledge any Assets of the Company, or create or suffer to exist any Lien (other
than a Permitted Lien) thereupon, in each case other than in the ordinary course
of business consistent with past practice;
 
(v) fail to maintain its books and records in accordance with GAAP or make any
material change in any method of accounting or Tax, pension or accounting
practice, policy, principle or procedure, except as required by any changes in
GAAP or applicable Law;
 
(vi) amend any Tax Return, file any claim for a refund, change any method of Tax
accounting, make or change any election or settle or compromise any liability
with respect to Taxes that could reasonably be expected to result in an increase
in Tax liability of FROZ or the Company after the Closing Date;
 
(vii) pay, discharge, cancel or satisfy (a) Taxes or (b) any claims or
Liabilities, other than the payment, discharge or satisfaction when due or
otherwise in the ordinary course of business consistent with past practice;
 
(viii) cancel, amend or waive any claims or rights of substantial value;
 
(ix) commence, compromise or settle, or take any material action with respect
to, any Legal Proceedings;
 
(x) except as may be required under the terms of the Benefit Plans or by Law (1)
adopt, amend or terminate any Benefit Plan; (2) take any action to accelerate
the vesting or payment, or fund or in any other way secure the payment, of
compensation or benefits under a Benefit Plan, to the extent not already
provided in such Benefit Plan; (3) change the manner in which contributions to
any Benefit Plan are made or the basis on which such contributions are
determined, except as may be required by GAAP; or (4) forgive any loans to
directors, officers or Employees of the Company or any Seller;
 
(xi) grant, pay or provide to any director, officer or Employee of the Company
any severance or termination payments or benefits or any increase in or
enhancement to wages, commissions, bonus, severance, profit sharing, retirement,
deferred compensation, insurance or other compensation or benefits; or
 
(xii) take, offer, propose or authorize any of, or commit or agree to take any
of, the foregoing.
 
5.2 Filings; Other Actions. Each of FROZ and Sellers shall, and Sellers shall
use reasonable efforts to cause the Company to, cooperate with each other and
use commercially reasonable efforts to take or cause to be taken all actions,
and do or cause to be done all things, necessary, proper or advisable on its
part under this Agreement and applicable Law to consummate the transactions
contemplated by this Agreement as soon as practicable, including preparing and
submitting as promptly as practicable all documentation to effect all necessary
notices, reports, submissions and other filings and to obtain as promptly as
practicable all Consents and Permits necessary or advisable to be obtained from
any third party or any Governmental Entity in order to consummate the
transactions contemplated by this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
5.3 Access and Information.
 
(a) Subject to applicable Laws relating to the exchange of information, prior to
the Closing, Sellers shall provide and shall use reasonable efforts to cause the
Company to provide to FROZ and its representatives after the date of execution
of this Agreement any information and documents reasonably requested by FROZ
relating to the Company and respective businesses, operations, affairs,
properties, books and records and shall use commercially reasonable efforts to
provide FROZ and its representatives with reasonable access to personnel from
the Company's accounting firm (it being understood that all such access shall be
coordinated through Company).
 
(b) To the extent permissible under applicable Law, from the Closing until the
second anniversary of the Closing, FROZ will afford to Sellers and their agents
reasonable access at reasonable times to the books, records and auditors of the
Company to the extent reasonably required by Sellers for financial reporting and
accounting matters and the preparation and filing of any Tax Returns for any
period ending on or before the Closing Date or any taxable period beginning on
or before the Closing Date; provided that any such access by Sellers may not
unreasonably interfere with the conduct of the business of the Company or FROZ.
From and after the Closing, Sellers shall (i) hold all information relating to
the Company or the Business possessed by or subject to the control of Sellers
(including all information provided or obtained pursuant to the immediately
preceding sentence) in strict confidence and use of such information by Sellers
and its representatives in the same manner and to the same degree as it
restricts disclosure of its own confidential information and such restrictions
are to remain in effect after the Closing without any time limitation and (ii)
not use any such information to the detriment of the Business.
 
5.4 No Solicitation; Acquisition Proposals. Between the date hereof and the
Closing (or earlier termination of this Agreement pursuant to ARTICLE VIII) each
Seller and the Company shall not, and shall cause Sellers’ and the Company’s
respective Affiliates, directors, employees, agents and representatives
(including any investment banker, financial advisor, attorney or accountant
retained by Sellers or the Company) to not, directly or indirectly, initiate,
solicit or knowingly (provided that each such Person shall be deemed to have
such knowledge of the obligations set forth in this Section 5.4) encourage any
Acquisition Proposal, or furnish any information to any other Person with
respect to, or agree to, any Acquisition Proposal. Sellers shall promptly notify
FROZ after receipt of any Acquisition Proposal or any request for information
relating to the Company by any Person who has informed Sellers that such Person
is considering making, or has made, an Acquisition Proposal (which notice shall
identify the Person making, or considering making, such Acquisition Proposal and
shall set forth the material terms of any Acquisition Proposal received), and
Sellers shall keep FROZ informed in reasonable detail of the terms, status and
other pertinent details of any such Acquisition Proposal or request.
 
5.5 Publicity. Sellers, on the one hand, and FROZ, on the other hand, shall, and
the Representative (as defined herein) shall cause the Company to consult with
each other prior to issuing the initial press releases regarding the
transactions contemplated by this Agreement and any other press releases or
otherwise making public announcements with respect to the transactions
contemplated by this Agreement, except as may be required by Law or by
obligations pursuant to any listing agreement with, or rules of, any applicable
securities exchange.
 
5.6 N/A
 
 
19

--------------------------------------------------------------------------------

 
 
5.7 Tax Matters.
 
(a) Representative will file, or cause to be filed, timely Tax Returns for the
Company for the Tax Period ending on or immediately before the Closing Date and
all other Tax Returns required to be filed (taking into account all duly
obtained extensions) on or before the Closing Date. Such Tax Returns shall be
prepared and filed in a manner which is consistent with past practice and no
position shall be taken and no election shall be made or method adopted that is
inconsistent with positions taken, elections made or methods used in preparing
and filing similar Tax Returns in prior Tax Periods (including, but not limited
to, positions that would have the effect of deferring income to Tax Periods
after the Closing Date or accelerating deductions to Tax Periods ending on or
prior to the Closing Date). FROZ will file, or cause to be filed, timely Tax
Returns for the Company for Tax Periods beginning on or after the Closing Date
and all other Tax Returns required to be filed (taking into account all duly
obtained extensions) after the Closing Date. Sellers and FROZ agree to provide
the other party with such information as is necessary or appropriate to permit
such other party to fulfill its Tax filing requirements.
 
(b) Sellers shall be liable for and shall indemnify and hold FROZ harmless from
any and all Taxes imposed on the Company for any Tax Period that ends on or
before the Closing Date and, with respect to any Tax Period that ends after the
Closing Date, the portion of such Tax Period ending on and including the Closing
Date (“Pre-Closing Taxes”). FROZ shall pay or cause to be paid to Sellers any
refunds of Taxes attributable to any Pre-Closing Taxes that are received by FROZ
or the Company after the Closing Date, net of any costs attributable to the
receipt of such refund, within thirty (30) days after the receipt of such
refund.
 
(c) Where the Pre-Closing Taxes involve a Tax Period which begins before and
ends after the Closing Date, such Pre-Closing Taxes shall be calculated as
though the taxable year of the Company terminated as of the close of business on
the Closing Date; provided, however, that in the case of a Tax not based on
income, receipts, proceeds, profits or similar items, Pre-Closing Taxes shall be
equal to the amount of Tax for the Tax Period multiplied by a fraction, the
numerator of which shall be the number of days from the beginning of the Tax
Period through the Closing Date and the denominator of which shall be the number
of days in the Tax Period. Sellers shall pay to FROZ an amount equal to the
Pre-Closing Taxes due with any Tax Returns filed by FROZ pursuant to Section
5.7(a) at least ten (10) days before FROZ is required to cause to be paid the
related Tax liability.
 
(d) All transfer, documentary, sales, use, stamp, registration and other such
Taxes and fees (including any penalties and interest) incurred in connection
with this Agreement shall be paid 50% by FROZ and 50% by Sellers when due, and
Sellers shall, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees, and, if required by applicable Law, FROZ
shall join in the execution of any such Tax Returns and documentation.
 
(e) Sellers shall indemnify FROZ and the Company from and against (A) any
Pre-Closing Taxes and all losses, claims, liabilities, costs and expenses
(including without limitation reasonable expenses of investigation and
reasonable attorneys’ fees and disbursements) (“Losses”) relating to such Taxes,
including as a transferee or successor or by contract, (B) any Losses
attributable to the breach of any representation or warranty contained in
Section 3.5 or any covenant in this Section 5.7.
 
(f) Any Tax sharing or Tax allocation agreement or arrangement between Sellers,
on the one hand, and the Company, on the other hand, is hereby terminated
effective as of the Closing and shall have no further effect for any Tax year.
 
 
20

--------------------------------------------------------------------------------

 
 
5.8 Non-Competition; Non-Solicitation.
 
(a) Each Seller listed on Schedule 5.8 of the Agreement agrees that, for a
period of three years from and after the Closing Date (or, if later, one year
following termination of such Seller's employment with Company or any of its
Affiliates), he or she shall not, without the prior written consent of FROZ,
directly or indirectly through another Person:
 
(i) engage in a Competitive Business (as defined below) in the Geographical
Areas (as defined below); or
 
(ii) hire, recruit, attempt to hire, solicit or assist others in recruiting or
hiring any Person who is an executive, employee, client, customer, consultant or
registered representative of the Company, FROZ or any Affiliate of FROZ (each, a
"Restricted Person") or induce or attempt to induce any such Restricted Person
to terminate, cancel or withdraw his employment or business relationship with,
or the provision of his services to, the Company, FROZ or an Affiliate of FROZ
or to take employment with, or utilize the services of, another party other than
the Company, FROZ or an Affiliate of FROZ. The previous sentence shall not
preclude general solicitations in newspapers or similar mass media not targeted
toward Restricted Persons;
 
(b) "Competitive Business" means owning, managing, operating, selling or
controlling, or participating in the ownership, management, operation, sale,
lease or control of ice machines and/or related products and services similar to
that of the Business.
 
(c) "Geographical Areas" means the state of Florida and the Caribbean Sellers
agree and acknowledge that the Company and subsidiaries of FROZ conduct or
intend to conduct business in all 50 states of the United States of America and
also outside of the United States of America.
 
(d) Sellers agree and acknowledge that (i) the scope and period of restrictions
inSection 5.8 and the geographic area to which the restrictions apply are fair
and reasonable and are reasonably required for the protection of FROZ and its
Affiliates (ii) Section 5.8 accurately describes the business to which
restrictions are intended to apply and (iii) the obligations and restrictions
contained in this Section 5.8 are an integral part of the consideration
motivating FROZ to enter into this Agreement and to complete the transactions
contemplated hereby. It is the intent of the parties that the provisions of this
Section 5.8 will be enforced to the fullest extent permissible under applicable
law. If any particular provision or portion of this Section 5.8 is adjudicated
to be invalid or unenforceable, Section 5.8 will be deemed amended to revise
that provision or portion to the minimum extent necessary to render it
enforceable. Such amendment will apply only with respect to the operation of
this subsection (f) in the particular jurisdiction in which such adjudication
was made.
 
(e) Jeffrey Saltzman has executed an employment agreement of even date herewith,
in the event of the conflict between said employment agreement and this
agreement, the conflict is to be resolved by the language of Jeffrey Saltzman’s
employment agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
5.9 Release of Obligations. Except as set forth in Schedule 5.9 of the
Agreement, at the Closing, all Sellers shall, on behalf of themselves and with
respect to any Seller that is not a natural person, such Seller's equity
holders, execute and deliver to FROZ, for the benefit of the Company, a general
release and discharge, in form and substance reasonably satisfactory to FROZ and
the Representative, releasing and discharging the Company from any and all
Liabilities to Sellers or any of Seller's equity holders, including any and all
claims or causes of action that any such Person has against the Company, its
officers, directors and employees, arising out of, relating to, or otherwise in
connection with (i) the Company or (ii) the Company Stock and any rights
associated therewith. FROZ shall authorize the filing of a Form UCC-1, with the
state of Florida. The form UCC-1 shall secure all Leases owned by the Company as
of the date of this agreement. The Sellers shall execute a form UCC-3 releasing
their security interest upon receiving payments for all monies due pursuant to
this agreement.
 
5.10 Monthly Financial Information. Between the period commencing on the date
hereof and ending on the earlier of the Closing Date or the date on which this
Agreement is terminated, Sellers shall make available to FROZ as soon as
practicable monthly financial statements with respect to the Company.
 
5.11 N/A
 
5.12 N/A
 
5.13 N/A
 
5.14 N/A
 
5.15 Board Composition. FROZ as sole shareholder of the Company after Closing
shall cause the initial board of directors of the Company as of the Closing to
consist of three ( 3) directors, including Jon Irwin, Chairman, Matthew
Schissler, and John (Jack) Berkeridge.
 
5.16 Operation of Company After Closing. Sellers agree and acknowledge that FROZ
shall have full authority to operate, and allocate resources among, its various
Affiliates and businesses in accordance with its business judgment. The Parties
agree and acknowledge that the Company may distribute any profits generated to
FROZ on a regular basis.
 
ARTICLE VI
CONDITIONS TO CLOSING
 
6.1 Conditions to the Obligations of Sellers, FROZ and the Company. The
obligations of Sellers and FROZ to effect the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver by Sellers and FROZ on
or prior to the Closing Date of each of the following conditions:
 
 
22

--------------------------------------------------------------------------------

 
 
(a) All required regulatory approvals, including required approvals of FINRA,
and the OTCBB shall have been obtained.
 
(b) No Governmental Order shall have been entered and shall remain in effect,
and no Law shall have been enacted, entered, enforced or promulgated by any
Governmental Entity and be in effect, which in either case would restrain,
enjoin or otherwise prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby in accordance with
the terms of this Agreement. No investigation, review or Legal Proceeding by any
Governmental Entity with respect to FROZ or the Company shall be pending or, to
the knowledge of FROZ or Sellers, respectively, threatened, nor shall have any
Governmental Entity indicated an intention to conduct the same.
 
6.2 Conditions to the Obligation of FROZ. The obligation of FROZ to effect the
transactions contemplated by this Agreement shall be subject to the satisfaction
or waiver by FROZ on or prior to the Closing Date of each of the following
conditions:
 
(a) Each of the representations and warranties contained in ARTICLE III that is
qualified as to materiality or Material Adverse Effect shall be true and
correct, and the representations and warranties that are not so qualified shall
be true and correct in all material respects, in each case, at the time made and
as of the Closing Date as if made at and as of such time, except to the extent
that such representation or warranty is made as of a specified date, in which
case as of such representation or warranty shall be true as of the specified
date.
 
(b) Sellers shall have duly performed and complied in all material respects with
all covenants and agreements contained in this Agreement that are required to be
performed or complied with by them at or before the Closing.
 
(c) The Company shall have delivered to FROZ a certificate, dated the Closing
Date and signed by an officer of the Company, as to the fulfillment of the
conditions set forth in Section 6.2(a) and Section 6.2(b).
 
(d) Jeffrey A. Saltzman has delivered executed employment agreements with FROZ
in form and substance satisfactory to FROZ in its sole discretion. Matthew L.
Schissler shall have delivered an executed consulting agreement with FROZ in
form and substance satisfactory to FROZ in its sole discretion. Daniel Kaplan
shall have delivered an executed consulting agreement with FROZ in form and
substance satisfactory to FROZ in its sole discretion.
 
(e) Since the date of this Agreement, there shall not have occurred any change,
event, circumstance or development that has had, or could reasonably be expected
to have or result in, a Material Adverse Effect on the Company which continues
to constitute a Material Adverse Effect.
 
6.3 Conditions to the Obligation of Sellers and the Company. The obligation of
Sellers and the Company to effect the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver by the Company and
Sellers on or prior to the Closing Date of each of the following conditions:
 
(a) Each of the representations and warranties of FROZ contained in this
Agreement shall be true and correct as of the Closing Date, except where the
matters in respect of which such representations and warranties are not true and
correct, in the aggregate, would not reasonably be expected to prevent,
materially delay or materially impair the ability of FROZ to perform and comply
with its obligations under this Agreement, or would have a Material Adverse
Effect on the Company following Closing, with the same effect as though those
representations and warranties had been made on and as of the Closing Date,
except to the extent that any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall be true in
all material respects as of such date.
 
 
23

--------------------------------------------------------------------------------

 
 
(b) FROZ shall have duly performed and complied in all material respects with
all covenants and agreements contained in this Agreement that are required to be
performed or complied with by FROZ at or before the Closing.
 
(c) FROZ has completed its due diligence on the within transaction and has
approved all diligence documents, however The Sellers agree to cooperate and
provide any documents reasonably requested by FROZ within sixty (60) days of
this agreement..
 
(d) Since the date of this Agreement, there shall not have occurred any change,
event, circumstance or development that has had, or could reasonably be expected
to have, a Material Adverse Effect on FROZ which continues to constitute a
Material Adverse Effect.
 
ARTICLE VII
INDEMNIFICATION
 
7.1 Survival; Limits of Indemnification. (a) The representations and warranties
in this Agreement shall survive the Closing and will not terminate for one (1)
year following the Closing Date.
 
(b) The covenants and agreements of the parties hereto contained in this
Agreement shall, subject to the express terms thereof, survive the Closing
indefinitely.
 
(c) No claim for indemnification, reimbursement or any other remedy pursuant to
Section 7.2 or Section 7.3 may be brought with respect to breaches of
representations or warranties contained herein after the applicable expiration
date set forth in Section 7.1(a); provided, however, that if, prior to such
applicable date, FROZ shall have notified Sellers or the Sellers shall have
notified FROZ in writing of a claim for indemnification under this ARTICLE VII
(whether or not formal legal action shall have been commenced based upon such
claim), such claim shall continue to be subject to indemnification in accordance
with this ARTICLE VII notwithstanding such expiration date.
 
(d) No claim for indemnification shall be brought with respect to breaches of
representations or warranties contained herein until such time as the total
amount sought under indemnification exceeds $10,000, and the maximum amount of
indemnification claims by a party shall be $2,500,000.
 
(e) Any disputes with respect to indemnification claims by a party shall be
adjudicated by binding arbitration in Dade County, Florida The parties agree
that Dade County, Florida is the proper venue for such arbitration. The
arbitration shall be conducted by the American Arbitration Association, whose
rules applicable to commercial disputes shall be in force, and judgment on the
award rendered by the arbitrator(s) may be entered by any court having
jurisdiction thereof,
 
 
24

--------------------------------------------------------------------------------

 
 
7.2 Indemnification of FROZ by Sellers. From and after the Closing Date, the
Sellers, jointly and severally, shall indemnify and save and hold harmless FROZ
(including the Company) and their respective employees, officers, directors and
Affiliates (collectively, “FROZ Indemnified Parties”) from and against any
Covered Losses resulting from, arising out of, or incurred in connection with:
(i) any failure of any representation or warranty made by any Seller and/or the
Company (other than those in Section 3.5, which shall be subject solely to the
provisions of Section 5.7) to be true and correct as of the date of this
Agreement or as of, and as if made on, the Closing Date or if made as of a
specified date, on that specified date; (ii) any non-fulfillment or breach of
any covenant or agreement made by any Seller and/or the Company in this
Agreement; and (iii) any Liability arising out of the conduct of the Business on
or before the Closing Date.
 
7.3 Indemnification of Sellers by FROZ. From and after the Closing Date, FROZ
shall indemnify and save and hold harmless Sellers and their officers, directors
and Affiliates (collectively, “Seller Indemnified Parties”) from and against any
Covered Losses suffered by any such Seller Indemnified Parties resulting from or
arising out of: (i) any failure of any representation or warranty made by FROZ
to be true and correct as of the date of this Agreement or as of, and as if made
on, the Closing Date; (ii) any non-fulfillment or breach of any covenant or
agreement made by FROZ in this Agreement; and (iii) any Liability arising out of
the conduct of the Business after the Closing Date, other than Liabilities
arising out of the acts or omissions of Sellers.
 
7.4 Procedures Relating to Indemnification.
 
(a) If an indemnified party shall desire to assert any claim for indemnification
provided for under this ARTICLE VII in respect of, arising out of or involving a
claim or demand made by any Person (other than a party hereto or Affiliate
thereof) against the indemnified party (a “Third-Party Claim”), such indemnified
party shall notify the indemnifying party in writing, and in reasonable detail
(taking into account the information then available to such indemnified party),
of the Third-Party Claim promptly after receipt by such indemnified party of
written notice of the Third-Party Claim; provided, however, that failure to give
such notification shall not affect the indemnification provided hereunder except
to the extent the indemnifying party shall have been actually prejudiced as a
result of such failure. The indemnified party shall deliver to the indemnifying
party, promptly after the indemnified party’s receipt thereof, copies of all
notices and documents (including court papers) received by the indemnified party
relating to the Third-Party Claim; provided, however, that the failure to
deliver such copies shall not affect the indemnification provided hereunder
except to the extent the indemnifying party shall have been actually prejudiced
as a result of such failure.
 
 
25

--------------------------------------------------------------------------------

 
 
(b) If a Third-Party Claim is made against an indemnified party, the
indemnifying party will be entitled to participate in the defense thereof and,
if it so chooses and acknowledges without reservation its obligation to
indemnify the indemnified party therefor, it may assume the defense thereof with
counsel selected by the indemnified party and reasonably satisfactory to the
indemnifying party. Should the indemnifying party so elect to assume the defense
of a Third-Party Claim, the indemnifying party will not be liable to the
indemnified party for legal expenses subsequently incurred by the indemnified
party in connection with the defense thereof, unless the Third-Party Claim
involves potential conflicts of interest or substantially different defenses for
the indemnified party and the indemnifying party. If the indemnifying party
assumes such defense, the indemnified party shall have the right to participate
in defense thereof and to employ counsel, at its own expense (except as provided
in the immediately preceding sentence), separate from the counsel employed by
the indemnifying party, it being understood that the indemnifying party shall
control such defense. The indemnifying party shall be liable for the fees and
expenses of counsel employed by the indemnified party for any period during
which the indemnifying party has not assumed the defense thereof and as
otherwise contemplated by the two immediately preceding sentences. If the
indemnifying party chooses to defend any Third-Party Claim, all the parties
hereto shall cooperate in the defense or prosecution thereof. Such cooperation
shall include the retention and (upon the indemnifying party’s request) the
provision to the indemnifying party of records and information that are
reasonably relevant to such Third-Party Claim, and use reasonable efforts to
make employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Whether or not
the indemnifying party shall have assumed the defense of a Third-Party Claim,
the indemnified party shall not admit any liability with respect to, or settle,
compromise or discharge, such Third-Party Claim without the indemnifying party’s
prior written consent (which consent shall not be unreasonably withheld or
delayed). The indemnifying party may pay, settle or compromise a Third-Party
Claim with the written consent of the indemnified party, so long as such
settlement includes (A) an unconditional release of the indemnified party from
all Liabilities in respect of such Third-Party Claim, (B) does not subject the
indemnified party to any injunctive relief or other equitable remedy and (C)
does not include a statement or admission of fault, culpability or failure to
act by or on behalf of any indemnified party.
 
(c) If an indemnified party shall desire to assert any claim for indemnification
provided for under this ARTICLE VII other than a claim in respect of, arising
out of or involving a Third-Party Claim, such indemnified party shall notify the
indemnifying party in writing making specific reference to this Section 7.4(c)
of this Agreement, and in reasonable detail (taking into account the information
then available to such indemnified party), of such claim promptly after becoming
aware of the existence of such claim; provided, however, that the failure to
give such notification shall not affect the indemnification provided for
hereunder except to the extent the indemnifying party shall have been actually
prejudiced as a result of such failure. If the indemnifying party does not
respond to such notice within 30 days after its receipt, it will have no further
right to contest the validity of such claim.
 
 
26

--------------------------------------------------------------------------------

 
 
7.5 Knowledge. Except for matters disclosed in the Agreement or to the extent
representations and warranties are qualified by the knowledge of the party
making the representation or warranty, no right of indemnification provided
under this Agreement shall be limited in any respect by any investigation by any
Person, whether pre-claim or post-claim, or the knowledge of any Person of any
breach hereunder or the decision by any Person to complete the Closing.
 
7.6 Coordination with Tax Covenant. In the event any provision of this ARTICLE
VII is inconsistent with any provision of Section 5.7, the provisions of Section
5.7 shall control.
 
ARTICLE VIII
TERMINATION
 
8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:
 
(a) By mutual written consent of FROZ and Sellers;
 
(b) By the Company or FROZ, by written notice to the other party, if the Closing
shall not have occurred by February 12 2013, unless such date is extended by the
mutual written consent of the Company, Sellers and FROZ; provided, no party may
terminate this Agreement pursuant to this Section 8.1(b) if that party has
breached its obligations under this Agreement in a manner that shall have
proximately contributed to the failure of the Closing to occur by such date;
 
(c) By the Company, by written notice to FROZ, if (i) at any time the
representations and warranties of FROZ contained in this Agreement shall fail to
be true and correct, or FROZ shall at any time have failed to perform and comply
with all agreements and covenants of FROZ contained in this Agreement requiring
performance or compliance prior to such time, and in either case, such failure
(i) shall be such that, if not cured, the conditions set forth in Section 6.3(a)
or Section 6.3(b) would not be fulfilled and (ii) shall not have been cured
within twenty (20) days of the receipt of written notice thereof by FROZ from
the Company; or
 
 
27

--------------------------------------------------------------------------------

 
 
(d) By FROZ, by written notice to the Company and Sellers, if at any time the
representations and warranties of Sellers contained in this Agreement shall fail
to be true and correct, or Sellers shall at any time have failed to perform and
comply all agreements and covenants of Sellers contained in this Agreement
requiring performance or compliance prior to such time, and in either case, such
failure (i) shall be such that, if not cured, the conditions set forth in
Section 6.2(a) or Section 6.2(b) would not be fulfilled and (ii) shall not have
been cured within twenty (20) days of the receipt of written notice thereof by
Sellers from FROZ.
 
8.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to the provisions of Section 8.1, this Agreement shall become void and
have no effect, without any Liability to any Person in respect hereof or of the
transactions contemplated hereby on the part of any party hereto, or any of its
directors, officers, employees, agents, legal and financial advisors,
representatives, shareholders or Affiliates; provided, however, that the
agreements contained in Sections 5.3, 5.5, 9.1 and this Section 8.2 shall
survive the termination of this Agreement; and provided, further, that except as
otherwise provided herein, no such termination shall relieve any party hereto of
any Liability or damages resulting from any willful or intentional breach of
this Agreement prior to the time of such termination.
 
ARTICLE IX
GENERAL PROVISIONS
 
9.1 Expenses. Except as otherwise specifically provided in this Agreement,
Sellers, on the one hand, and FROZ, on the other hand, shall bear their
respective expenses, costs and fees (including attorneys’, auditors’ and
financing fees, if any) in connection with the transactions contemplated hereby,
including the preparation, execution and delivery of this Agreement and
compliance herewith, whether or not the transactions contemplated hereby are
effected.
 
9.2 Further Actions. Each party shall execute and deliver such certificates and
other documents and take such other actions as may reasonably be requested by
the other party in order to carry out the provisions of this Agreement and
consummate and make effective the transactions contemplated by this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
9.3 Notices. All notices and communications hereunder shall be deemed to have
been duly given and made only if in writing and if served by personal delivery
upon the party for whom it is intended, delivered by registered or certified
mail, return receipt requested or delivered by recognized overnight courier to
the Person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person:
 
(a) if to Sellers or the Company:
 
Miami Ice Machine Company, Inc.
8781 SW 134 Street
Miami, FL 33176
Phone:
Fax:
Attention: Jeffrey A. Saltzman, President
 
with a copy to (which copy shall constitute notice):
 
Glassberg & Glassberg, P.A.
13611 S. Dixie Highway
#109-514
Miami, FL 33176
305-669-9535-Office
305-255-9969-Fax
glassberglaw@aol.com
Attention: David Glassberg
 
and
 
 
29

--------------------------------------------------------------------------------

 
 
(b) if to FROZ:
 
Frozen Food Gift Group, Inc.
7825 Fay Avenue, Suite 200
La Jolla, CA 92037
Phone: (888) 530-3738
Fax: 866-301-6432
Attention: Jon Irwin, President
 
with a copy to (which copy shall constitute notice):
 
Law Offices of GaryL. Blum
3278 Wilshire Boulevard, Suite 603
Los Angeles, CA 90010
Phone: 213-3817450
Fax: 213-384-1035
Attention: Gary L. Blum
 
or, in each case, at such other address as may be specified in writing by notice
to the other parties hereto.
 
 
30

--------------------------------------------------------------------------------

 
 
9.4 Assignment; Successors; Third-Party Beneficiaries. This Agreement shall not
be assignable by any party hereto without the prior written consent of all of
the other parties and any attempt to assign this Agreement without such consent
shall be void and of no effect. This Agreement shall inure to the benefit of,
and be binding on and enforceable against, the successors and permitted assigns
of the respective parties hereto. All representations, warranties, covenants,
agreements, rights and privileges made, granted or delivered to the Company
pursuant to this Agreement or any document or agreement entered into or executed
pursuant to this Agreement shall, following the Closing, vest in the
Representatives to be exercised for the benefit of all Sellers as their interest
may appear. Nothing in this Agreement, expressed or implied, is intended or
shall be construed to confer upon any Person other than the parties and the
successors and assigns permitted by this Section 9.4 any right, remedy or claim
under or by reason of this Agreement, except that each indemnitee shall be a
third party beneficiary with respect to ARTICLE VII and shall be entitled to the
rights and benefits of, and to enforce, the provisions thereof.
 
9.5 Amendment; Waivers, Etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. The waiver by any of the parties
hereto of a breach of or a default under any of the provisions of this Agreement
or to exercise any right or privilege hereunder, shall not be construed as a
waiver of any other breach or default of a similar nature, or as a waiver of any
of such provisions, rights or privileges hereunder. The rights and remedies
herein provided are cumulative and none is exclusive of any other, or of any
rights or remedies that any party may otherwise have at law or in equity.
 
9.6 Entire Agreement. This Agreement (including the Exhibits and Schedules
referred to herein and all documents delivered at closing or otherwise delivered
hereunder) constitutes the sole and entire agreement among the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.
 
9.7 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision or portion of any provision in such
jurisdiction, and this Agreement shall be reformed, construed and enforced in
such jurisdiction in such manner as will effect as nearly as lawfully possible
the purposes and intent of such invalid, illegal or unenforceable provision.
 
9.8 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.
 
9.9 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall together constitute
one and the same instrument.
 
 
31

--------------------------------------------------------------------------------

 
 
9.10 Governing Law. This Agreement shall be construed, performed and enforced in
accordance with the laws of the State of Florida without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the laws of another jurisdiction.
 
9.11 Consent to Jurisdiction, etc.
 
(a) The parties consent to exclusive jurisdiction in the United States District
Court for Florida (and any courts from which appeals from judgments of that
court are heard) as to any dispute or claim as to which there is subject matter
jurisdiction in that court and, for all other disputes or claims, the parties
consent to exclusive jurisdiction in the state courts located in Dade County,
Florida (and any courts from which appeals from judgments of that court are
heard). Each of the parties hereto agrees that a final judgment (subject to any
appeals therefrom) in any such action or proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in any State or Federal court in accordance with the
provisions of Section 9.11(a). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(c) Each of the parties hereto hereby irrevocably and unconditionally consents
to service of process in the manner provided for notices in Section 9.3. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
9.12 Equitable Relief. Irreparable damage would occur in the event that any of
the provisions of this Agreement (including Section 5.4) were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at Law or in equity.
 
9.13 Representative. Each of the Sellers hereby appoints Jeffrey A. Saltzman as
its, his or her exclusive agent and attorney-in-fact (the "Representative") (i)
to give and receive notices and communications with respect to the provisions of
this Agreement, (ii) to amend the terms of this Agreement, (iii) to agree to,
negotiate, enter into settlements or compromises of matters arising under the
provisions of this Agreement, and (iv) to take any and all actions necessary or
appropriate in the judgment of the Representatives to be taken on behalf of
Sellers under such provisions of this Agreement. Such agency is irrevocable and
coupled with an interest. Notwithstanding the foregoing, upon the death or
incapacity of a Representative, the Sellers shall notify FROZ in writing of the
name of the replacement Representative. Notwithstanding the foregoing, no bond
shall be required of the Representative, the Representative shall receive no
compensation for their services and Sellers shall be responsible for the
expenses of the Representative incurred in the course of his/her duties as
Representative, including reasonable attorneys’ fees. The Representative shall
not be liable for any act done or omitted hereunder as Representative, while
acting in good faith and in the exercise of reasonable judgment, and any act
done or omitted pursuant to the advice of counsel shall be conclusive evidence
of such good faith. Notices or communications to or from the Representative
shall constitute notice to or from Sellers in respect of matters relating to
this Agreement. Any decision, act, consent or instruction of a Representative
shall constitute a decision, act or consent of all Sellers, and shall be final,
binding and conclusive upon each Seller, and FROZ may rely upon any decision,
act, consent or instruction of a Representative as being the decision, act,
consent or instruction of each and every Seller.

 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

  Frozen Food Gift Group, Inc.            
By:
/s/ Jon Irwin       Name: Jon Irwin       Title: President  


 

 
Miami Ice Machine Company, Inc.
         
By:
/s/ Jeffrey A. Saltzman
      Name: Jeffrey A. Saltzman       Title: President  

 
MIAMI ICE MACHINE COMPANY, INC. SHAREHOLDERS
 
/s/ Jeffrey A. Saltzman                             
Jeffrey A. Saltzman,
Individually as a Seller and as a Representative

 
/s/ Daniel Kaplan                                     
Daniel Kaplan, Seller
 
 
33


--------------------------------------------------------------------------------